Citation Nr: 0504325	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-08 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 9, 1998 
for the award of a 60 percent disability evaluation for low 
back strain with disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
February 1979.

In November 1998, the RO increased the veteran's rating for 
low back strain with disc disease from 10 to 60 percent, 
effective from April 9, 1998.  The veteran appealed to the 
Board of Veterans' Appeals (Board), challenging the effective 
date of the award, and the Board denied the appeal in July 
2001.

The veteran appealed the Board's July 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2001, the parties to the appeal filed a Joint 
Motion for Remand, and to Stay Further Proceedings (Joint 
Motion).  The parties agreed that the Board's decision should 
be vacated, and the matter remanded, so that the Board could 
address the Court's decision in Hazan v. Gober, 10 Vet. App. 
511 (1997).  By a November 2001 Order, the Court granted the 
Joint Motion, thereby vacating the Board's July 2001 decision 
and remanding the matter to the Board.

In July 2002, the Board ordered internal development of the 
veteran's claim.  Additional evidence was obtained; however, 
in May 2003 the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that had permitted 
the Board to obtain and review new evidence without obtaining 
a waiver from the appellant.  Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in July 2003, the Board remanded the claim to 
the RO.

In September 2003, while the case was in remand status, the 
RO awarded the veteran a 20 percent rating for low back 
strain with disc disease, effective from October 28, 1997 to 
April 8, 1998.  The RO continued its prior decision with 
respect to the effective date for the 60 percent evaluation.  
The case was returned to the Board in March 2004, and the 
veteran's representative submitted additional written 
argument in April.

In June 2004, the Board entered a second decision denying the 
veteran's claim for an earlier effective date for the 60 
percent evaluation.  The veteran appealed that decision to 
the Court, and the VA General Counsel filed a Motion for 
Remand (Motion) in September 2004.  The General Counsel asked 
that the Board's June 2004 decision be vacated and remanded 
because the Board appeared to have limited its discussion to 
a review of the evidence in light of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295; because the Board's discussion of VA 
treatment records dated from February 1996 to October 1997 
was conclusory; and because the Board failed to address the 
appellant's neurological symptomatology in light of the 
"potentially applicable" rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for that period of time.  The 
veteran advised the Court that he did not oppose the General 
Counsel's Motion.  Accordingly, by an Order dated in November 
2004, the Court granted the Motion, thereby vacating the 
Board's June 2004 decision and remanding the matter to the 
Board.

In written argument submitted to the Board in December 2004, 
the veteran's representative raised the matter of clear and 
unmistakable (CUE) error in prior decisions.  A reopened 
claim and CUE are different, mutually exclusive routes to the 
goal of determining an effective date.  Flash v. Brown, 8 
Vet. App. 332 (1995).  Consequently, a claim of CUE cannot be 
said to be inextricably intertwined with the issue of an 
earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).   Thus far, the matter of CUE in prior RO 
decisions has not been developed for appellate review.  In 
addition, neither the veteran nor his representative have 
filed a proper motion for review of a prior Board decision.  
See 38 C.F.R. § 20.1404 (2004).  Accordingly, the matter of 
CUE is not presently before the Board.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for his 
service-connected low back disorder on April 9, 1998.

2.  The manifestations required for a 60 percent evaluation 
for service-connected low back strain with disc disease were 
not objectively demonstrated prior to April 9, 1998.



CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
April 9, 1998 for the award of a 60 percent disability 
evaluation for low back strain with disc disease have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.159, 3.400 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that an effective date prior to April 
9, 1998 should be established for the award of a 60 percent 
evaluation for service-connected low back strain with disc 
disease.  He asks that his claim be reviewed de novo.
 
I.  Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
such an award "shall not be earlier than the date of receipt 
of application therefor."  38 U.S.C.A. § 5110(a) (West 
2002).  See 38 C.F.R. § 3.400(o)(1) (2004) (to the same 
effect).  An exception to this rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In 
all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).  See VAOPGCPREC 12-98 
(Sept. 23, 1998).

Thus, in fixing an effective date for an award of increased 
compensation, the Board must make two essential 
determinations.  It must determine (1) when a claim for 
increased compensation was received, and (2) when a factually 
ascertainable increase in disability occurred.


With respect to the first of these determinations, the Board 
notes that once a formal claim for VA benefits has been 
filed, a subsequent informal request for increase will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).  
Generally, the informal claim must identify the benefit 
sought.  Id. § 3.155(a).

With respect to the second determination, the Board notes 
that disabilities of the lumbar spine are evaluated in 
accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  Amendments to the criteria 
governing the evaluation of intervertebral disc syndrome 
became effective on September 23, 2002.  See Schedule for 
Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Subsequently, in August 2003, 
further amendments were made to the criteria used in rating 
disabilities of the spine, to include disabilities of the 
thoracolumbar spine, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004)).  However, as the question 
here on appeal involves the level of disability prior to 
April 9, 1998, the Board's discussion will be limited to the 
rating criteria in effect at that time.  See 38 U.S.C.A. 
§ 5110(g).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A zero 
percent rating was warranted if the condition was 
postoperative, cured.  A 10 percent rating was warranted if 
the condition was mild, and a 20 percent rating was warranted 
if the condition was moderate with recurring attacks.  If the 
condition was severe, with recurring attacks and intermittent 
relief, a 40 percent rating was warranted.  The highest 
available schedular evaluation, 60 percent, was warranted, if 
the condition was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.

Low back disabilities could also potentially be rated under 
other codes, such as the prior versions of Diagnostic Codes 
5289 (pertaining to ankylosis), 5292 (pertaining to 
limitation of motion), or 5295 (pertaining to lumbosacral 
strain).  However, the maximum rating permissible under those 
codes was no more than 50 percent.  Thus, they afford no 
basis for the assignment of an earlier 60 percent rating.

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that the veteran filed a 
claim for increase on April 9, 1998.  The record clearly 
shows that the Board denied a prior claim for increase on 
March 25, 1998, and that another, informal, claim for 
increase was received on April 9.  Thus, April 9, 1998 is 
considered to be the date of claim for effective date 
purposes.

Turning to the question of when a factually ascertainable 
increase in disability occurred, the Board notes that the 
veteran was granted entitlement to service connection for low 
back strain in April 1979 and that a noncompensable 
evaluation was assigned at that time using the criteria in 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  An August 1979 rating 
decision, however, assigned a 20 percent disability 
evaluation under Diagnostic Code 5295, effective from the 
date of service connection.  This evaluation was later 
reduced to 10 percent, effective from August 1980.  
Thereafter, the veteran made numerous applications for 
increased rating; however, his 10 percent rating was 
continued, as the medical evidence did not support the 
assignment of a higher rating. The Board denied appeals for 
the assignment of a disability evaluation higher than 10 
percent in November 1980, January 1983, November 1985, 
December 1987, April 1990, December 1994, and, most recently, 
on March 25, 1998.  The present 60 percent evaluation was 
awarded by the RO under Diagnostic Code 5293 in a November 
1998 decision, effective from April 9, 1998, see 
Introduction, supra.  In September 2003 the RO awarded a 
20 percent rating under Diagnostic Code 5295 effective from 
October 28, 1997 to April 8, 1998.

It is important to note that, notwithstanding the Board's 
denial of an evaluation in excess of 10 percent for a low 
back disability in March 1998, all of the evidence of record 
must be considered in determining the appropriate effective 
date to be assigned for the veteran's 60 percent rating.  See 
Hazan v. Gober, supra.  That is to say, the Board's March 
1998 decision does not stand as an absolute bar to the 
assignment of an effective date earlier than March 1998 if 
the evidence of record-including evidence procured since the 
time of the March 1998 decision-otherwise establishes a 
factually ascertainable increase in disability prior to the 
date of the Board's decision.  Id.

In this regard, the Board notes that when it denied the 
veteran's claim for increase in March 1998, it did so on the 
basis that the greater weight of the evidence then of record 
showed that the veteran had minimal back disability.  The 
Board found, in essence, that the veteran's complaints of 
more severe disability were not supported by objective 
findings. 

When the veteran thereafter requested an increase in his 
disability evaluation on April 9, 1998, he submitted copies 
of VA treatment records dated from July 1997 to October 1997.  
Some of these records were duplicates, having already been 
considered by the Board in March 1998.  However, others were 
new.  One of the new records, dated on October 28, 1997, 
indicated that the veteran's disability was objectively 
manifested by muscle spasm.  Based on a review of that 
report, together with the other evidence of record (including 
VA treatment records dating back to February 1996 and 
beyond), the RO awarded the veteran a 20 percent rating under 
Diagnostic Code 5295, effective from October 28, 1997 to 
April 8, 1998.  See discussion, supra.

The Board has reviewed all of the evidence of record in this 
case, including all of the evidence added to the veteran's 
claims file since the time of the Board's March 1998 
decision.  Based on a review of the entire record, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
assignment of a 60 percent disability evaluation for the 
veteran's service-connected low back disability prior to 
April 9, 1998.  In short, although the record shows that the 
veteran complained of severe disability prior to April 9, 
1998-and that he received various treatments therefor, to 
include a nerve block in February 1996-the medical evidence 
does not contain sufficient objective findings to permit the 
conclusion that he is entitled to a 60 percent rating for any 
part of the one-year period preceding his April 1998 claim.

When the veteran was examined for VA compensation purposes in 
May 1997, he exhibited subjectively-reported positive 
straight leg testing, tenderness, and diminished mobility, to 
include marked limitation of motion of the low back.  
However, it appears from the reports of examination that 
those findings were unreliable:  The two VA physicians who 
examined the veteran opined that there was a marked disparity 
between the veteran's objective findings and his symptoms; 
that his back pain was not supported by physical findings or 
evaluation; and that his complaints were "bizarre" and 
"dramatic".  It was specifically noted that there was no 
objective evidence of muscle atrophy, weakness, spasm, 
radiculopathy, myelopathy, deformity, or other substantial 
process to explain his symptomatology, and that the 
musculature of his back was normal.  VA clinical reports 
likewise show that there were no objective signs of 
radiculopathy or myelopathy on neurological evaluation later 
in May 1997.  A VA computerized tomography (CT) scan in July 
1997 indicated that there might be some impingement of the 
exiting nerve roots at L4-5; however, subsequent magnetic 
resonance imaging (MRI) at the University of Miami in August 
1997 revealed no evidence of disc herniation, no central 
canal stenosis, and no narrowing of the neural foramina.  In 
a September 1997 VA report, it was specifically noted that 
the August 1997 MRI was negative for nerve root impingement.  
An October 1997 VA treatment report indicates that the 
veteran exhibited muscle spasm at that time, and that he may 
have also exhibited sciatica.  However, it is not clear from 
the report that sciatica was objectively identified.  As 
noted above, the veteran had a long-standing history of 
reporting symptoms that could not be objectively explained, 
and the MRI in August 1997 was completely negative.

In May 1998, the veteran submitted a report from a private 
physician reflecting low back and neck pain following a work-
related injury, myofascial pain syndrome, and functional 
overlap.  Magnetic resonance imaging performed in May 1998 
resulted in findings of early degenerative changes and slight 
bulging annulus at L4-L5.  VA neurologic examination 
performed in October 1998 yielded findings of possible L5 
sensory loss, weakness in all four extremities, an 
exaggerated shuffle, and radiculopathy at the right L4 root.  
The veteran made complaints consistent with sciatic 
neuropathy, but there were no objective findings of same.

Given the evidence as outlined above, the Board finds that 
the first evidence even remotely supporting the assignment of 
a 60 percent disability evaluation is dated subsequent to the 
veteran's request for an increase in April 1998.  It is not 
until October 1998 that findings suggestive of "pronounced" 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy are reported to allow for 
the assignment of a 60 percent evaluation under Diagnostic 
Code 5293.  In fact, to assign the higher rating in April 
1998 requires resolving all reasonable doubt in favor of the 
veteran because, as discussed above, the objective medical 
evidence dated prior to April 1998 does not appear to contain 
objective evidence of sciatic neuropathy, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc.  Consequently, the Board finds that the 
assignment of an effective date earlier than April 9, 1998, 
is not appropriate as it is not factually ascertainable that 
an increase in disability occurred prior to that date.

The Board appreciates the assertions made by the veteran that 
he has suffered with back problems since his discharge from 
service and believes that his current 60 percent rating 
should be assigned as early as 1979; however, the Board is 
bound by the law to interpret the evidence as presented, and 
there are no medical findings even remotely suggesting that 
the criteria for a 60 percent rating were met prior to April 
1998.  Accordingly, because the first evidence of disability 
meeting the criteria for a 60 percent rating is dated in 
October 1998, and the claim was filed with VA on April 9, 
1998, the appeal must be denied.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.



A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in July 2003.  That letter did not 
explicitly inform the veteran of the evidence and information 
necessary to substantiate a claim for an earlier effective 
date for increased compensation.  However, the record shows 
that he was provided with the pertinent text of 38 C.F.R. 
§ 3.400 when he was issued a statement of the case (SOC) in 
May 1999.  Further, the Board's prior decision in June 2004 
informed him, in effect, that in order to establish 
entitlement to the benefit he sought, the record needed to 
contain evidence showing that the criteria for a 60 percent 
evaluation were objectively demonstrated prior to April 9, 
1998.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2003 letter explained that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, but that he was responsible for providing enough 
information about the records so that VA could request them 
from the agency or person who had them.

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains" to his claim.  As a practical 
matter, however, he has been notified of the need to provide 
such evidence.  The RO's July 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  In addition, the supplemental SOC he was issued in 
October 2003 contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), and the record contains a statement from the 
veteran, dated in November 2004, stating that "all pertinent 
supporting information has been supplied to my files."  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  See also VAOPGCPREC 1-
2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding that the 
Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include this fourth element as part of its VCAA notice, is 
obiter dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

The Board also acknowledges that the SOC, SSOC, and July 2003 
VCAA notice letter were sent to the veteran after the RO's 
November 1998 decision that is the basis for this appeal.  In 
this case, however, the unfavorable RO decision was already 
decided by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, 18 Vet. App. at 120, that where, 
as here, the Section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's Social Security and VA 
treatment records have been obtained, and he has not provided 
any releases for the procurement of additional private 
records.  Indeed, as noted above, he has expressly indicated 
that "all pertinent supporting information has been supplied 
to my files."  No further development action is required.


ORDER

The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


